IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 22, 2015

              KEVIN LEE JOHNSON v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Bedford County
                          No. 17807   F. Lee Russell, Judge


                  No. M2014-01575-CCA-R3-PC – Filed May 1, 2015



Petitioner, Kevin Lee Johnson, was convicted of being a habitual motor vehicle offender,
driving under the influence, and felony failure to appear, for which he received an
effective sentence of nine years, six months to be served in the Tennessee Department of
Correction. He filed a petition for post-conviction relief alleging, inter alia, ineffective
assistance of counsel for failing to provide him with a copy of the order declaring him to
be a habitual motor vehicle offender. The post-conviction court denied relief, and
petitioner presents the same issue on appeal. Following our review, we affirm the
judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROGER A. PAGE, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ALAN E. GLENN, JJ., joined.

Brian Christopher Belden, Shelbyville, Tennessee, for the appellant, Kevin Lee Johnson.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Counsel;
Robert James Carter, District Attorney General; and Michael David Randles, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                         I. Facts

                                   A. Trial Proceedings

        On direct appeal from his sentence, this court summarized the procedural history
of this case and the facts underlying petitioner‟s guilty plea as follows:
            On March 7, 2013, the defendant entered an open guilty plea to the
     charges of being a motor vehicle habitual offender (“MVHO”), a Class E
     felony, driving under the influence (“DUI”) first offense, a Class A
     misdemeanor, and failure to appear in court, a Class E felony. The trial
     court sentenced the defendant as a Range II offender to serve three years
     and six months for the MVHO offense, eleven months and twenty-nine
     days for the DUI offense, to be served concurrently with the MVHO
     sentence, and six years for the failure to appear to be served consecutively
     to the MVHO and DUI sentences, for an effective sentence of nine years
     and six months.

            At the guilty plea hearing, the State offered a summary of the
     evidence it would use against the defendant in a trial. On January 17, 2012,
     Deputy Monte Moore of the Bedford County Sheriff‟s Department
     responded to a report of a suspicious vehicle. When he arrived on the
     scene, Deputy Moore discovered the defendant “passed out” in the driver‟s
     seat of a white Chevrolet Impala parked just off the roadway. Deputy
     Moore observed that the defendant was in physical control of the vehicle,
     as the keys were in the ignition, the vehicle was on, and the defendant had
     his foot on the brake.

            Deputy Moore suspected that the defendant was intoxicated and
     asked the defendant to perform field sobriety tests. After the defendant
     performed poorly, Deputy Moore arrested the defendant. The defendant
     refused to consent to a blood or breath test. Deputy Moore then discovered
     that the defendant had his driver‟s license revoked in 2005 when the
     Marshall County Circuit Court declared him a habitual motor vehicle
     offender.

            The defendant had a pre-trial motion hearing date of February 15,
     2013, for the charges of DUI and being a habitual motor vehicle offender.
     The defendant did not appear in court at this time, and the State had a
     number of witnesses it could call to verify the defendant‟s absence.

            At the conclusion of the State‟s proof, the defendant stated that he
     was not driving when he was arrested as a habitual motor vehicle offender
     and for DUI. He then announced that his plea was a best-interest plea.

State v. Kevin Johnson, No. M2013-01842-CCA-R3-CD, 2014 WL 1354947, at *1
(Tenn. Crim. App. Apr. 7, 2014), no perm. app. filed.

                                         -2-
                                   B. Post-Conviction

       Petitioner prematurely filed a petition for post-conviction relief while his direct
appeal was still pending before this court. The post-conviction court dismissed the first
petition without prejudice. Subsequently, petitioner filed a second petition for relief
claiming ineffective assistance of counsel for failing to attack his status as a habitual
motor vehicle offender or the indictment. Appointed counsel did not file an amended
petition. The post-conviction court held an evidentiary hearing on the allegations
contained in the pro se petition on July 3, 2014.

       At the hearing, trial counsel testified that she represented petitioner for three
months and that he was charged with driving after being declared a habitual motor
vehicle offender (“HMVO”) and driving under the influence (“DUI”), second offense.
Because petitioner failed to show up for the appointments that he scheduled with trial
counsel, she interacted with him three times at court proceedings prior to his entering a
guilty plea: at the arraignment, at a status review, and on the date of disposition of the
case. During those meetings, trial counsel discussed the charges against petitioner “at
length.” She said that petitioner‟s “primary concern[s]” were the length of his sentence
and when he would have to report to begin serving his sentence.

       Trial counsel stated that she was provided a copy of the agreed order declaring
petitioner an HMVO during the discovery process. At the post-conviction evidentiary
hearing, trial counsel identified the agreed order and was also shown other documents
related to petitioner‟s prior case. Trial counsel noted that one document, dated February
9, 2005, was an order continuing petitioner‟s case until February 23, 2005. She also
agreed that the order signed by petitioner was dated February 9, 2006, in the body of the
order but that “2006” had been crossed through and “2005” had been hand-written above
it and signed by petitioner‟s attorney. She further acknowledged that the circuit clerk‟s
stamp was dated February 9, 2006. Trial counsel testified that she provided a copy of the
agreed order to petitioner on the disposition date. Petitioner did not contest the validity
of the order. The only defense petitioner offered was with regard to the DUI charge, and
he stated that “he was doing everybody a favor by taking the driver‟s seat that night.”

       Trial counsel recalled that the State extended “a very reasonable offer” during plea
negotiations but that petitioner declined it because the trial court was going to order
petitioner into custody immediately. For that reason, petitioner elected to have his case
set for trial. Trial counsel stated that petitioner executed an acknowledgement that he
was acting against the advice of counsel by rejecting the State‟s plea offer and that the
acknowledgement specifically stated that his case would likely end in a conviction and a
longer sentence than what was offered by the State. She opined that petitioner
understood everything she discussed with him because “he was able to effectively
communicate with [her].”
                                            -3-
       Trial counsel explained that prior to petitioner‟s plea submission, he failed to
appear at a hearing, thus adding the charge of felony failure to appear to his case.
Petitioner subsequently entered an “open” plea, which necessitated a sentencing hearing.
Prior to the sentencing hearing, petitioner was incarcerated on other charges, which
provided trial counsel an opportunity to meet with petitioner in jail and prepare for the
hearing. She spent approximately an hour and a half with petitioner in anticipation of the
sentencing hearing, during which she reviewed petitioner‟s criminal history with him.
Petitioner never voiced a concern about his status as an HMVO. He asked trial counsel
to object to two issues with regard to the presentence report: his marital status and a
reference to his alleged gang affiliation.

        Petitioner testified that he understood the nature of the charges against him and
that trial counsel had discussed the charges with him at a court appearance. He said that
on one occasion he appeared at trial counsel‟s office for an appointment and waited for
an hour for her to arrive, but she never showed up. Thus, petitioner stated, he “didn‟t
depend on ever going to her office . . . to see her [be]cause she wasn‟t there for the
appointment that we set at the one time that we did set an appointment.” He said that he
did not schedule any further appointments.

        Petitioner recalled that trial counsel presented him with plea offers from the State
but that he rejected them because he had “some unfinished business . . . [including] a
divorce that was coming up . . . [and] charges in Marshall County.” He acknowledged
that trial counsel advised him that if he chose to go to trial, he “would be given the full
extent” of the potential consequences.

       Petitioner denied having received a copy of the agreed order declaring him an
HMVO and stated that he first saw the order “well after” his case had been completed.
He said that the order “did not come in [his] investigative report . . . [and] [he] [did] not
ever remember seeing it in [his] discovery.” He said that when he signed the order, he
was not informed that he was being declared an HMVO but that he was told that he was
“signing for two years of [his] license to be revoked.”

        Petitioner explained that on February 9, 2005, the Marshall County trial court
granted his request for a continuance because he asserted to the court that he did not think
that he had garnered a sufficient amount of convictions to be declared an HMVO. He
testified that he believed that the agreed order had been altered with malicious intent. He
stated that his reason for challenging the order in post-conviction proceedings was that

       it states in Tennessee law that when you imbed something into an
       indictment under the civil laws of the post-conviction, you have a right to
       attack each and every element of that indictment. . . . In that indictment, it
       states . . . that Mr. Johnson was declared a habitual motor offender on
                                             -4-
       February the 9th of 2005. I was not declared a habitual motor offender on
       February the 9th of 2005. I was supposedly declared a habitual motor
       offender on February 9, 2006. I don‟t even remember that court date.

In closing, petitioner stated, “I‟d like to challenge the Court to find a document that says
that I was declared a habitual motor [offender] in 2006 or 2005 that has not been altered.
If . . . the Court can produce this document, I‟ll . . . go back and do my 20-year sentence
and . . . you won‟t hear a word from me.”

       On cross-examination, petitioner acknowledged that during his trial proceedings,
he was aware that the State had declared him to be an HMVO but added that because he
had not seen the agreed order, he was unable to discuss the matter with trial counsel. He
agreed that his Bedford County offense date was January 17, 2012, that his Marshall
County driving offense was May 13, 2012, and that he did not raise this issue with either
attorney. He denied that either attorney showed him a copy of the agreed order during
the respective legal proceedings. Petitioner admitted that when he entered his guilty
pleas, the trial judges explained the consequences of being an HMVO and that he
acknowledged his understanding. However, he stated that he only declared his
understanding in order to have the trial court accept his open plea because trial counsel
had warned him of the dire consequences of going to trial. He maintained that if one is
told that he would “get hammered at trial,” he would “say whatever you got to say [sic].”

       Petitioner further contested the validity of the agreed order because per his
understanding of the law, a three-, five-, or ten-year term must be stated in the order
declaring him an HMVO, and the agreed order he signed stated no such time period. The
State posited to petitioner:

       Do you not recall that what happened is [trial counsel in Marshall County]
       was able to negotiate that they would backdate this one year so that the
       three years would begin in 2005 instead of 2006, ergo, instead of you
       having to wait now three years, you only had to wait two? Because I heard
       you say a minute ago under oath that you thought this document said I was
       going to be losing my license for two years.

Petitioner answered, “No. You‟re just trying to cover for your own altered document.”

       Upon this evidence, the post-conviction court denied relief. This appeal follows.

                                       II. Analysis

       In this appeal, petitioner has abandoned all claims contained in his petition for
post-conviction relief except that trial counsel rendered ineffective assistance by failing
                                            -5-
to provide him with the discovery provided by the State, specifically a copy of the agreed
order declaring him to be an HMVO.

       To obtain relief in a post-conviction proceeding, a petitioner must demonstrate that
his or her “conviction or sentence is void or voidable because of the abridgement of any
right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. § 40-30-103. A post-conviction petitioner bears the burden of
proving his or her factual allegations by clear and convincing evidence. Tenn. Code Ann.
§ 40-30-110(f). “„Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.‟”
Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (quoting Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009)).

        Appellate courts do not reassess the post-conviction court‟s determination of the
credibility of witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing
R.D.S. v. State, 245 S.W.3d 356, 362 (Tenn. 2008)). Assessing the credibility of
witnesses is a matter entrusted to the post-conviction judge as the trier of fact. R.D.S.,
245 S.W.3d at 362 (quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The post-
conviction court‟s findings of fact are conclusive on appeal unless the preponderance of
the evidence is otherwise. Berry v. State, 366 S.W.3d 160, 169 (Tenn. Crim. App. 2011)
(citing Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d
615, 631 (Tenn. Crim. App. 1997)). However, conclusions of law receive no
presumption of correctness on appeal. Id. (citing Fields v. State, 40 S.W.3d 450, 453
(Tenn. 2001)). As a mixed question of law and fact, this court‟s review of petitioner‟s
ineffective assistance of counsel claims is de novo with no presumption of correctness.
Felts v. State, 354 S.W.3d 266, 276 (Tenn. 2011) (citations omitted).

        The Sixth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment, and article I, section 9 of the Tennessee
Constitution require that a criminal defendant receive effective assistance of counsel.
Cauthern v. State, 145 S.W.3d 571, 598 (Tenn. Crim. App. 2004) (citing Baxter v. Rose,
523 S.W.2d 930 (Tenn. 1975)). When a petitioner claims that he received ineffective
assistance of counsel, he must demonstrate both that his lawyer‟s performance was
deficient and that the deficiency prejudiced the defense. Strickland v. Washington, 466
U.S. 668, 687 (1984); Finch v. State, 226 S.W.3d 307, 315 (Tenn. 2007) (citation
omitted). It follows that if this court holds that either prong is not met, we are not
compelled to consider the other prong. Carpenter v. State, 126 S.W.3d 879, 886 (Tenn.
2004). On appellate review of trial counsel‟s performance, this court “must make every
effort to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
counsel‟s conduct, and to evaluate the conduct from the perspective of counsel at that
time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at
689).
                                            -6-
        To prove that petitioner suffered prejudice as a result of counsel‟s deficient
performance, he “must establish a reasonable probability that but for counsel‟s errors the
result of the proceeding would have been different.” Vaughn, 202 S.W.3d at 116 (citing
Strickland, 466 U.S. at 694). “A „reasonable probability is a probability sufficient to
undermine confidence in the outcome.‟” Id. (quoting Strickland, 466 U.S. at 694). As
such, petitioner must establish that his attorney‟s deficient performance was of such
magnitude that he was deprived of a fair trial and that the reliability of the outcome was
called into question. Finch, 226 S.W.3d at 316 (citing State v. Burns, 6 S.W.3d 453, 463
(Tenn. 1999)).

       Petitioner‟s argument, verbatim, is:

       Petitioner testified [that trial counsel] failed to competently represent the
       [petitioner] by failing to share with petitioner all of the discovery provided
       by the State, specifically the copy of the order declaring petitioner to be a
       habitual motor vehicle offender. Petitioner submits he was deprived of his
       constitutional right to effective assistance of counsel.

This, he claims, constituted performance by trial counsel that fell below an objective
standard of reasonableness. He asserts, “But for [trial counsel‟s] failing to show that
discovery, petitioner would have been able to make a more informed decision and to raise
[the] issue with trial counsel.”

       The post-conviction court, having heard all of the testimony, made a finding of
fact that trial counsel provided petitioner with a copy of the agreed order as part of
discovery and that he received it “well before the plea acceptance hearing.” This finding
of fact is conclusive on appeal because, in this case, the evidence does not preponderate
against it. Berry, 366 S.W.3d at 169. Because petitioner‟s entire argument rests on trial
counsel‟s alleged failure to provide him with a copy of the agreed order, the post-
conviction court‟s finding of fact in this regard effectively precludes a finding of
deficient performance on behalf of trial counsel.

       In light of this, although we are not compelled to consider prejudice, we note that
petitioner has not alleged how an “informed decision” would have affected the outcome
of his case. See Carpenter, 126 S.W.3d at 886. He has failed to assert how the alleged
misinformation inured to his prejudice. Accordingly, he is not entitled to relief.

       In one conclusory statement, petitioner surmises, “As it was, he did not have all
the necessary information for him to make an informed decision before the plea
acceptance hearing.” (emphasis added). To the extent that petitioner attempts to argue
that ineffective assistance of counsel resulted in a guilty plea that was not knowingly,
voluntarily, and intelligently entered, we note that the two-part standard of Strickland “is
                                              -7-
met when the petitioner establishes that, but for his counsel‟s errors, he would not have
pleaded guilty and would have insisted on trial.” Carter v. State, 102 S.W.3d 113, 115
(Tenn. Crim. App. 2002) (citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)); Bankston v.
State, 815 S.W.2d 213, 215 (Tenn. Crim. App. 1991). We emphasize first that we do not
conclude that petitioner received ineffective assistance of counsel. We further note that
petitioner has failed to set forth any argument whatsoever that had he received a copy of
the agreed order that he claims not to have received, he would not have entered a guilty
plea and instead would have insisted on proceeding to trial. To the contrary, his
testimony at the evidentiary hearing was that trial counsel warned him of the perils of
proceeding to trial. This contention is meritless.

                                    CONCLUSION

       Based on the record as a whole, the briefs of the parties, and the applicable legal
authority, we affirm the judgment of the post-conviction court.



                                                 _________________________________
                                                 ROGER A. PAGE, JUDGE




                                           -8-